DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose “an organic dielectric layer on the semiconductor substrate and in contact with a sidewall of the bump pattern” and “wherein the support pattern includes at least one of a solder material and an intermetallic compound (IMC), wherein the intermetallic compound includes the first metal and the solder material” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “a support pattern in contact with the under-bump pattern and including a second metal or an intermetallic compound of the first metal and the second metal; and a pillar pattern directly on the support pattern and including the second metal, wherein the second metal is different from the first metal and the second metal includes a solder material” in combination with the remaining claimed features
Regarding claim 18, the prior art does not disclose “ a protective layer on the circuit layer and covering a sidewall of the under- bump pattern”, “a plurality of bump patterns on corresponding ones of the plurality of the under- bump patterns, respectively” and “an organic dielectric layer on the protective layer and covering sidewalls of the bump patterns” in combination with the remaining claimed features.
Regarding claim 21, the prior art does not disclose “an organic dielectric layer on the semiconductor substrate and in contact with a sidewall of the bump pattern” and “a pillar pattern directly on the support pattern and including the second metal, 8Application No. 17/108,140Customer No. 74,712 Response of May 20, 2022Attorney Docket No.: SAM-58204 wherein the second metal is different from the first metal” in combination with the remaining claimed features..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899